DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 June 2020 has been entered.
 
Claims 1-20 are pending in this Application. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action. 
A reply to the Applicants' arguments is presented after addressing the Claims.


Claim Rejections - 35 USC § 103
Claim(s) 1-7, 13-20 is/are rejected under 35 U.S.C. 103 as obvious over Nathan et al. [Nathan] US 2009/0142656 with incorporated reference of US 6,197,450).
As to Claim 1:
Nathan discloses a three-dimensional electrode structure (Figure 1) comprising: an electrode collector plate (items 28, 30).  Nathan further discloses a plurality of active material plates including active material thereon in the rectangular embodiment (item 24, rectangular embodiment, [0052]); where material plates encompass being of a plate shape as shown in the incorporated reference’s Figure 1 (Figure 1, incorporated reference US 6,197,450; col 3 lines 25-34).
Nathan further discloses the plurality of active material plates are disposed on the electrode collector plate (Nathan [0056], Figure 1) and protruding from the electrode collector plate (protruding downwards in Nathan Figure 1); and a partition wall--being one of a number (forming at least 50 microcontainers of porous separating walls)-- lined with polymer electrolyte membrane (Nathan [0084]-[0085], [0079]) where an electrolyte layer comprised of a mechanically-stable porous separator membrane filled with electrolyte, is placed within recesses of a substrate ([0079]), is disposed on the plurality of active material plates embossed or added in a manner to avoid etch processing (ibid.); where the partition side walls (items 32 and 22, Figure 2), also comprising active material (items 24 or 26 on side walls 22, Figure 4), is extended to the bottom and covering the sides of the microcontainers (Figure 1 items 24 or 26 and [0010]) comprising electrodes ([0050]-[0051], the electrodes being active material [0084]). 
It would have been obvious to one having ordinary skill in the art to have selected the alternative embodiment having a mechanically-stable porous separator member; the microcontainer separator with electrolyte, and the skilled artisan would have had a reasonable expectation of success in doing so since Nathan recognizes the equivalency in the effect of known etched and un-etched suitable electrolyte separator holding embodiment variation.    
The active material electrolyte layer thus covers a side of at least one of the plurality of active material plates (low depth containers of US 6,197,450 incorporated reference’s Figures 1 and 1A view) upon being disposed within square structures that contact the perpendicular extension plane (exemplified by item 22 Figure 1) of the Nathan electrode collector plate; wherein the plurality of active material plates (item 24 Figure 1) has a planar shape due to the rectangular shaped micro-containers rendered obvious hereinabove.
Nathan also discloses the partition wall (items 22 and 32 Figure 2) is perpendicular to the electrode collector plate (item 28 Figure 7A), wherein the electrolyte layer (Nathan [0084]-[0085] membrane lined, items 32 Figure 2), wherefore separate microcontainer partition walls--with electrodes or electrode materials is  filled in microcontainers (Figure 3 step 46 of Nathan)—within polymer membrane electrolyte ([0085])--where microcontainers partition walls (Nathan 32 Figure 2) are also comprised of pores to allow ions to flow through (Nathan [0059]-[0060], [0084]-[0085])--wherein the electrolyte layer (lining on  Nathan item 32 Figure 2 and [0084]-[0085]) is interposed between the electrode collector plate and an upper surface of the partition wall facing the electrode collector plate, as shown in AREA 1 below:
AREA 1

    PNG
    media_image1.png
    355
    553
    media_image1.png
    Greyscale


Regarding Claim 2, Nathan discloses the limitations set forth above.
Nathan’s disclosure also shows a plurality of partition walls (items 22, Figure 1) on both end sides of electrode array of rectangular structures (Nathan Figure 1) and thus items 22 are of walls considered as being in equidistant intervals in a length direction of the active material plates in locations as required by the periodically arranged square bottoms or opening between rectangular walls with active material plate structures shown (Figure 1, [0051]).  
Regarding Claim 3, Nathan discloses the limitations set forth above.
As the square containers comprised of surrounding partition walls are shown in Figures 1-2 and 4 and disclosed as having the top and bottom of the walls being planar and thus considered as being parallel as defined by substantially perpendicular of the instant Specification ([0021, [0026]] and Figures 1-9) and by the parallel collectors on the tops of square container walls--also depicted as being flat or planar (Nathan Figure 1, items  28 and 30) as disclosed in Figure 2; such being because the walls are 
Regarding Claim 4, Nathan discloses the limitations set forth above.
Nathan further discloses wherein the plurality of active material (anode and cathode) plates are shown being perpendicular to the electrode collector plate in a cross section al view as the active material plates are shown spanning perpendicular to the current collectors’ (30 and 28) spanning directions as depicted in Nathan’s Figure 7A, cross-sectional view relative to the plurality of partition walls that is perpendicular to the collector plate shown in the view of the plan depicted in Nathan’s Figure 1. 
Regarding Claim 5, Nathan discloses the limitations set forth above.
The plurality of partition walls on the outer sides rectangular square shape structure ([0052]), shown in Figure 1, are shown to be of the same height with respect to the planar surface of the electrode collector plate or plates (Figure 2 and [0051]).  
Regarding Claim 6, Nathan discloses the limitations set forth above.
Nathan also discloses that any suitable electrode material is filled into containers for electrode materials ([0055]) where an anode active material is employed to fill anode containers and as such, containers are taken as applicable to being filled with the same active material composition applicable to an anode material.
Regarding Claim 7
Nathan discloses that walls are made of a by substrate material with pores filled with polymer electrolyte ([0010]-[0011]), such exampled as polymethyl methacrylate ([0079]) as the polymer employed as an electrolyte and thus not considered as an active material.  As such, the partition wall or walls are disclosed as containing non-conductive materials.
Regarding Claim 13, Nathan discloses the limitations set forth above.
Nathan discloses square containers comprised of surrounding partition walls (Figures 1-2 and 4) and are indicated as being in a periodic pattern of a rectangle or square ([0051]); the rectangular or square structure walls are considered as being in equidistant locations as required by a rectangular or square structure.  
Thus, because containers within the equidistant walls (22) are filled with electrode active materials plates on the electrode collector plating (28 or 30 Figure 2) between equidistant interval walls on the collector plates, the active material plates are arranged in periodic patters ([0051]) and thus the plates occur with regular intervals, such regular intervals considered as being regularly intervals of distance and thus equidistant upon arrangement disclosed in Nathan’s Figure 2.
Regarding Claim 14, Nathan discloses the limitations set forth above.
Electrolyte membranes filled with electrolyte are cast on a semiconductor substrates ([0079]), the substrate material being taken as encompassing wall substrate material of Example 1 (Example 8 [0098]). Nathan further disclose the substrate walls (item 22 [0079], Figure 1), comprised of a semiconductor ([0084])--and being conductive—are within the separator layering and as such, are contacted with filled and thus contacted with active material plates structures, ([0079]).
Regarding Claim 15, Nathan discloses the limitations set forth above.
Wiring is connected to the battery terminals and a copper collector to provide a circuit; the copper collectors are thus considered as being inherently conductive in order to provide a circuit for current from the electrode materials ([0056]).
Regarding Claim 16, Nathan discloses the limitations set forth above.
Nathan discloses a base of a first and second (anode and cathode) active material layering or active material base layer, being on or in contact with the electrode collector plates (items 28 or 30, Figure 7A and Figure 2); on which the plurality of active material plates (26 and 24 items A and C of Figures 1-2 and 4 and collector plates 28 and 30) are disposed.
Regarding Claim 17:
Nathan discloses a microbattery having a first electrode structure ([0049]-[0050] Figure 1) comprising an electrolyte layer (separator membrane with electrolyte [0079]) provided contacting or on contacting on the first electrode structure (anode item 24, [0055], Figures 1-2 with collector plate items 28, 30) and a second electrode structure ([0049]-[0050] Figure 1) comprising an electrolyte layer (separator membrane with electrolyte [0079]) provided contacting or on contacting on the second electrode structure (cathode item 26, [0055], Figures 1-2 with collector plate items 28, 30).  
Such that the electrolyte layer micro-embossed partition walls (walls 32 Figure 2 and [0027], [0079], [0084]-[0085] is interposed between the first and second electrode structures where the electrolyte layer is comprised of membrane layer micro-molded within the substrate recesses considered being of interior walls (22 within a matrix between outer walls 22 [0079]—see thick dark lines AREA 17) where the membrane is 
AREA 17 (annotation applied to Nathan Figure 4 for emphasis)

    PNG
    media_image2.png
    344
    526
    media_image2.png
    Greyscale
  
Nathan further discloses a plurality of active material plates including active material thereon (item 24, rectangular embodiment, [0052]).  In this alternative embodiment, an electrolyte layer comprised of a mechanically-stable porous separator membrane is filled with electrolyte, within recesses of a substrate (substrate 22 comprised with walls [0079]), is disposed on the plurality of active material plates; where the substrate (22) wall, also comprising active material (items 24 or 26 on side walls 22 Figure 4) is extended to the bottom and covering the sides within the microcontainers as the microcontainers are filled with active material (Figure 1 items 24 or 28 and [0010]) 
Therefore, the first electrode structure further comprises a plurality of partition walls dispensed on the electrode collector plate and perpendicular to the plurality of active material plates in a plan view wherein the plurality of first active material plates has a planar shape.  
It would have been obvious to one having ordinary skill in the art to have selected the alternative embodiment having a mechanically-stable porous separator member avoid etch processing, as the micro-container separator with electrolyte, and the skilled artisan would have had a reasonable expectation of success in doing so since Nathan recognizes the equivalency in the effect of known etched and un-etched suitable electrolyte separator holding variation.    
Nathan also further discloses an alternative embodiment comprising a plurality of active material plates including active material thereon (item 24, rectangular embodiment, [0052]); where material plates encompass being of a plate shape as shown in the incorporated reference’s Figure 1 (Figure 1, incorporated reference US 6,197,450; col 3 lines 25-34).
Nathan also discloses the partition wall (items 22 and 32 Figure 2) is perpendicular to the electrode collector plate (item 28 Figure 7A), wherein the electrolyte layer (Nathan [0084]-[0085] membrane lined, items 32 Figure 2), wherefore separate microcontainer partition walls--with electrodes or electrode materials is  filled in microcontainers (Figure 3 step 46 of Nathan)—within polymer membrane electrolyte 
Nathan additionally discloses the plurality of active material plates disposed on the electrode collector plate (Nathan [0056], Figure 1) and protruding from the electrode collector plate (protruding downwards in Nathan Figure 1); and a plurality of partition walls (items 22 left and right side of Figure 1, left side not labeled) disposed on the electrode collector plate (28) and perpendicular to the plurality of active material plates in a plan view (horizontal direction on Figure 1).  Wherein the plurality of active material plates (item 24 Figure 1) has a planar shape due to the rectangular shaped micro-containers rendered obvious hereinabove.
AREA 17

    PNG
    media_image1.png
    355
    553
    media_image1.png
    Greyscale

Nathan additionally discloses the plurality of active material plates disposed on the electrode collector plate (Nathan [0056], Figure 1) and protruding from the electrode collector plate (protruding downwards in Nathan Figure 1); and a plurality of partition 
Regarding Claims 18-19, Nathan discloses the limitations set forth above.
Nathan discloses a second or second anode (A) material, and first or cathode material (C) plates are arranged in an alternating pattern as shown in Figure 4 ([0050]), 
Wherein the plurality of second active material plates and the plurality of first active material plates of the first electrode structure are respectively spaced apart from each other (Figure 2 considered with the flatter C and A alternative embodiment of Claim 17) where C and A electrode structures are Spaced apart from each other (Figure 7A).
Regarding Claim 20, Nathan discloses the limitations set forth above.  Nathan also shows by way of Figure 7A, a layer of one electrode material plate stacked upon a second electrode plate material with porous walls filled with electrolyte, between first and second active layers on the plates a(Figures 3 and 4 and [0063]); wherein such plurality of first cell layers--considered as being shorter or flatter as in the alternative planar shape due to the rectangular shaped micro-container embodiment rendered obvious herein above--is shown stacked in the battery has a planar shape due to the rectangular shaped micro-containers rendered obvious hereinabove.  
Response to Arguments
Applicant's arguments filed 04 May 2020 have been fully considered and are persuasive with respect to Lahiri. The rejections over Lahiri are withdrawn.  New grounds of rejection are applied as necessitated by amendment.  The arguments are not persuasive as it pertains to the rejections over Nathan as discussed below.
Applicant argues that Nathan and Nathan’450 do not disclose the electrolyte layer is interposed between the electrode collector plate and an upper surface of the portion wall facing the electrode collector plate because Figure 1 of Nathan merely discloses that the alleged electrode collector plate directly contacts the alleged partition wall such that an electrolyte layer is not interposed between the alleged electrode collector plate and an upper surface of the alleged partition wall facing the alleged electrode collector plate and Nathan’450 does not cure the Nathan deficiency. 
In response, Nathan discloses the partition wall (items 22 and 32 Figure 2) and an electrolyte layer (Nathan [0084]-[0085] membrane lined, items 32 Figure 2), and separate microcontainer partition walls--with electrodes or electrode materials is filled in microcontainers (Figure 3 step 46 of Nathan)— comprise the electrolyte layer (lining on  Nathan item 32 Figure 2 and [0084]-[0085]) that is interposed between the electrode collector plate and an upper surface of the partition wall facing the electrode collector plate, as shown in AREA ARG below:





AREA ARG

    PNG
    media_image1.png
    355
    553
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowable subject matter:  
The instant invention provides a partition wall (instant Specification item 115 Figure 3 [0086]) arranged on an electrode collector plate perpendicular to the plurality of active material plates in a plan view (Instant Specification [0006]-[0010] and Claim 1).  Such structure is further provided with internal (and perpendicular) collector layers inserted into collector layers (Instant Specification [0078]-[0081], item 113 and Claim 1) that provide electron transfer between the end portions of the conduction layer uniformly with shorter distance ([0081], [0085]).
Instant Claim 8, and its dependent Claims 8-12, further requires the structure comprises the limitation of a partition wall internal collector layer disposed inside the partition wall with the internal partition wall internal collector layer collector which is considered as providing additional electron transfer between end portions. 

The closest prior art of Nathan (US 2009/0142656),discloses a 3-D electrode structure (Nathan Figure 1) comprising an electrode collector plate (Figure 1 either of plate items 28 and 30), and a plurality of active material plates (item 24 Figure 1, rectangular embodiment [0052]) with a plurality of active material plates disposed on a current collector plate ([0056], Figure 1) and protruding from the electrode collector plate along with a partition wall (item 22 ibid.) disposed on the electrode collector plate (item 28 ibid.) and perpendicular to the plurality of active material plates (horizontal direction on Figure 1) wherein the plurality of active material plates (item 24 ibid.) has a planar shape due to the rectangular shaped micro-containers.  
 Nathan does not disclose the three-dimensional structure further comprising a partition wall internal collector disposed inside the partition wall.  
As Nathan does not disclose or provide motivation for the insertion of an internal collector layer disposed inside the partition wall. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526571 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/
Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722